Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 2, 2016

                                      No. 04-16-00337-CR

                               Ex Parte Jennifer RODRIGUEZ,
                                           Appellant

                   From the County Court at Law No. 2, Bexar County, Texas
                                   Trial Court No. 496800
                            Honorable Jason Wolff, Judge Presiding

                                         ORDER

       The court reporter’s notification of late record is this date NOTED. The reporter’s record
must be filed no later than June 15, 2016.




                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court